

116 HR 7458 IH: U.S. Pork Producer Assistance Act of 2020
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7458IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Hagedorn introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide supplemental appropriations to provide direct assistance for domestic pork producers and during the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the U.S. Pork Producer Assistance Act of 2020.2.FindingsCongress finds the following:(1)It is imperative that domestic pork producers receive financial assistance that adequately reflects the damages done to the pork industry due to the COVID–19 pandemic.(2)While the coronavirus food assistance program carried out by the Secretary of Agriculture provides relief to livestock producers, the pork industry has faced unprecedented challenges due to packing plants being forced to reduce processing capacity.(3)To prevent further damage to the pork industry, further funding assistance that includes direct funding for the pork industry is necessary.3.Additional funding for Office of the Secretary accountFor an additional amount for the Office of the Secretary, $5,000,000,000 to remain available until expended to provide support payments to pork producers with losses of market-ready hogs due to the COVID–19 pandemic: Provided, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such amounts shall be made available only if the President subsequently so designates such amount: Provided further: That such a payment may be made to a pork producer (regardless of the adjusted gross income of such producer) in any amount so long as such amount is not greater than the total losses of such pork producer of market-ready hogs due to the COVID–19 pandemic. 